 In the MatterofREILLY TAR ANDCHEMICAL CORPORATIONandUNITED GAS, COKE & CHEMICAL WORKERS OF AMERICA,C.I.O.Case No. 10-R-1649.-DecidedMarch6, 1946Mr. Dan M. Byrd, Jr.,of Chattanooga, Tenn., for the Company.Mr. B. T. Judd,of Chattanooga, Tenn., for the C. I. O.Mr. H. B. Moore,of Chattanooga, Tenn., for District 50.Mr. Harry R. Ehrlich,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon a petition duly filed by United Gas, Coke & Chemical Work-ers of America, C. I. 0., herein called the C. I. 0., alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Reilly Tar and Chemical Corporation, Chat-tanooga, Tennessee, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due no-tice before Samuel G. Zack, Trial Examiner. The hearing was heldat Chattanooga, Tennessee, on January 29, 1946. The Company, theC. I. 0., and District 50, United Mine Workers of America, here-inafter called District 50, appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYReilly Tar and Chemical Corporation is a corporation organizedand doing business under the laws of the State of Indiana, with its66 N. L. It. B., No. 38.329 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDprincipal office and placeof businesslocated at Chattanooga, Ten-nessee,where it is engaged in the business of coal tar refining. Rawmaterialsused in thebusinessconsist primarily of crude coal tar.The annual value of the raw material used by the Company amountsto approximately $250,000, 50 percent of which comes to the Chat-tanooga plant from points outside the State of Tennessee.The Com-pany produces refined tar, roofing, pitch, coke, and creosote oilamountingto approximately $250,000 in value, approximately 50percent of which is shipped by it to points outside the State ofTennessee.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Gas, Coke & Chemical Workers of America, affiliated withthe Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.District 50,United Mine Workers of America, is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn October 5, 1945, the C. I. O. by letter asked the Company forrecognition as bargaining representative of the Company's em-ployees.On October 10, 1945, the Company denied the request,A statement of a Board agent, introduced into evidence at thehearing, indicates that the C. I. O. represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concer>iingthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATE UNITThe parties are in substantial agreement that the appropriate unitshould consist of all production and maintenance employees of theCompany, including still clean-out men, but excluding office andclericalemployees, technical, chemical or engineering employees, andthe plant superintendent.The parties disagree, however, as to the'The Field Examinerreported that the Union submitted 11 authorization cards ; thatthere were 11 employees in the allegedappropriate unit ; and that8 of the cards weredated duringthe month of October 1945, and 3 were undated. District 50 did not pre-sent any evidenceof representation but relies upon its contractas 'evideneeOf.44tsinterestin the instant proceeding. REILLY TAR AND CHEMICAL CORPORATION331status of "full operators."The two unions involved urge the inclu-,sion of full operators while the Company opposes, taking the positionthat such employees are supervisors within the meaning ofour usualdefinition.The Company, at the present time, employs three full operators.,Each of them supervises the work of from two to seven employees.They are paid 10 cents per hour more than any of the employeeswhom they supervise. In the absence of the plant superintendent,the full operators have the authority to supervise the entire plantoperations.They possess independent authority to discharge em-ployees for wilful neglect of duty and are responsible for the ac-tions, discipline, and proper performance of the work of those whomthey direct.They have authority to permit their subordinates toleave work because of illness, to select employees to work on extrashifts, -and effectively recommend discipline, up-grading, discharge,or changes in the status of other employees.We find that full op-eratars possess supervisory authority within themeaning of ourcustomary definition and we shall, therefore, exclude them from theappropriate unit.We find that all production and maintenance employees of theCompany at its Chattanooga, Tennessee, plant, includingstill clean-out men, but excluding office and clerical employees, technical, chem-ical and engineering employees, full operators, and any other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection9 (b) of the Act.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it ishereby 332DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTED that, as part of the investigationto ascertain representa-tives for the purposes of collective bargaining with Reilly Tar andChemical Corporation, Chattanooga,Tennessee,an electionby secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under thedirection andsupervision of the Regional Director for the TenthRegion, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, todeterminewhether theydesire to be represented by United Gas, Coke & Chemical Workers,affiliatedwith the Congress of Industrial Organizations, or by Dis-trict 50, United Mine Workers of America, for thepurposes of col-lective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.